60 Wash. 2d 895 (1962)
371 P.2d 632
THE STATE OF WASHINGTON, on the Relation of Harvey D. Gunning, et al., Respondents,
v.
HOWARD ODELL et al., Appellants.[*]
No. 35500.
The Supreme Court of Washington, En Banc.
May 22, 1962.
Charles O. Carroll and Derrill T. Bastian, for appellants.
Cook, Flanagan & Berst and George S. Cook, for respondents.
PER CURIAM:
This matter comes before this court, under Rule on Appeal 55, RCW Vol. 0, on exceptions to the taxation of costs entered in State ex rel. Gunning v. Odell, 58 Wn. (2d) 275, 362 P. (2d) 254 (1961). We have considered the arguments for and against the exceptions taken and conclude our original ruling as to costs in the above case should be modified. We now hold that the parties shall bear equally the total costs of the appeal.
NOTES
[*]  Reported in 371 P. (2d) 632.